Exhibit 10.14

 

REINSTATEMENT AND SECOND

AMENDMENT TO

AGREEMENT OF PURCHASE AND SALE

 

THIS REINSTATEMENT AND SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
("Reinstatement") is made effective as of October 1, 2019 (the "Reinstatement
Date") by and between TREEMONT CAPITAL PARTNERS III, LP, a Texas limited
partnership ("Seller"), and Lodging Fund REIT III OP, LP a Delaware limited
partnership with an address of 1635 43rd Street South, Suite 205, Fargo, North
Dakota 58103 ("Purchaser").

 

RECITALS

 

A. Purchaser and Seller are the parties to that certain Agreement of Purchase
and Sale dated effective as of July 26, 2019 (the "Agreement"), with respect to
the land located at 6004 Marsha Sharp Freeway, Lubbock, Texas 79407, more
particularly described in the Agreement, and the improvements situated thereon,
commonly known as the "Home2 Suites by Hilton-  Lubbock, TX".

 

B. The Agreement terminated as a result of Purchaser's failure to distribute its
Satisfaction Notice in accordance with Section 14(a) of the Agreement.

 

C. The  parties  wish .to  reinstate  and  further  amend  the Agreement  in
accordance  with  the terms and conditions set forth below.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the execution and delivery of this
Reinstatement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged , the parties hereby further agree
as follows:

 

1. All capitalized terms used herein shall have the same meanings ascribed to
them in the Agreement.

 

2. By execution and delivery of this Reinstatement, Purchaser and Seller
acknowledge that they have elected to proceed with the purchase and sale of the
Property and that the Agreement shall be in full force and effect and is hereby
reinstated and ratified by the Parties, subject to the modifications set forth
in in this Reinstatement.

 

3. The Closing Date, as defined in Section 1.9 of the Agreement, shall be
amended to be the earlier of (a) one hundred twenty (120) days following the
Reinstatement Date, or (b) ten (10) business days following Loan Assumption
Approval; provided, however, Purchaser shall have a one-time right to extend the
Closing Date for an additional thirty (30) days by providing Seller
written   notice at least five (5) business days prior to the Closing Date
and  depositing  an additional  FIFTY THOUSAND  AND  N0 /100 DOLLARS
($50,000.00) (the "Closing Extension Deposit") with the Escrow  Agent.  The
Closing Extension Deposit shall be deemed fully earned by Seller, shall be
nonrefundable to Purchaser, and shall not be applicable to the Purchase Price at
Closing.

 

4. The Purchase Price, as defined in Section 1.46 of the Agreement, is hereby
reduced to the sum of FOURTEEN MILLION ONE HUNDRED FIFTY THOUSAND AND NO/DOLLARS
($14,150,000.00) payable in the manner described in Section 2.2 hereof, which
amount shall include the Inventory.

 

5. As a material part of the consideration for this Reinstatement, on or before
one (1) business day following the Effective Date, Purchaser shall deposit with
Escrow Agent the sum of ONE HUNDRED THOUSAND AND N0/100 DOLLARS ($100,000 .00)
("DD Extension Fee"). Immediately

 








upon receipt of the DD Extension Fee, Escrow Agent shall be authorized to
release the DD Extension Fee to Seller . Notwithstanding anything in the
Agreement or this Reinstatement to the contrary, the DD Extension Fee shall be
deemed fully earned by Seller, shall be nonrefundable to Purchaser in all
events, and shall not be applicable to the Purchase Price at Closing. In the
event that Purchaser fails to timely deposit the DD Extension Fee, this
Agreement shall automatically terminate and neither party shall have any further
rights or obligations under the Agreement, other than as set forth herein with
respect to rights or obligations that survive termination of the Agreement.

 

6. The Study Period, as defined in Section 1.52 of the Agreement, shall be
extended to 5:00 p.m., Central Time, on October 9, 2019. Notwithstanding
anything in Section 2.S(a) to the contrary, Purchaser  shall  be
deemed  to  have sent  its Satisfaction  Notice  on  the expiration  of the
Study Period, unless Purchaser sends a written termination notice to the
contrary prior to the expiration of the Study Period ("Termination Notice"). In
the event Purchaser sends a Termination Notice, Earnest Money, expressly
excluding the DD Extension Fee, shall be refunded to Purchaser, and neither
party shall have any further rights or obligations pursuant to the Agreement,
other than as set forth herein with respect to rights or obligations that
survive termination.

 

7. In the
event  that  Purchaser  fails  to  send  the  Termination  Notice,  Purchaser'
s  right to terminate the Agreement in accordance with Article 2 of the
Agreement shall have expired and be of no further force or effect. In addition,
as ·a material part of the consideration for this  Reinstatement, Purchaser
hereby waives any other termination rights, together with all conditions to
closing intended for the benefit of Purchaser, except in accordance with Section
7.1 (Casualty), Section 7.2 (Condemnation), Section 8.2 (Seller Default) and
Section 9 of this Reinstatement (Reliance Letter), following such events in
which Purchaser elects to terminate this Agreement, the Earnest Money, expressly
excluding the DD Extension Fee, shall be refunded to Purchaser, and neither
party shall have any further rights or obligations pursuant to the Agreement,
other than as set forth herein with respect to rights or obligations that
survive termination .

 

8. Within ten (10) days following the Reinstatement Date, Purchaser shall
deliver Seller written confirmation and reasonable evidence that Purchaser has
fully completed and submitted its Assumption Application, including payment of
the Assumption Fee. In the event that Purchaser fails to satisfy its obligations
under this Agreement, Purchaser shall be deemed in default of this Agreement,
Seller shall be authorized to terminate this Agreement and receive all remaining
Earnest Money in accordance with Section 8.1(b).

 

9. Purchaser and Seller shall cooperate, at Purchaser's sole cost and expense,
to obtain a Phase I Environmental Site Assessment or reliance letter certified
to Purchaser ("Reliance Letter"). In the event that Purchaser has not received
such Phase I Environmental Site Assessment or Reliance Letter on or before 5:00
p.m., Central Time, on Thursday, October 31, 2019, Purchaser or Seller may
terminate this Agreement. In the event that Purchaser or Seller elects to
terminate this Agreement in accordance with this Section 9, the Earnest Money,
expressly excluding the DD Extension Fee, shall be refunded to Purchaser, and
neither party shall have any further rights or obligations pursuant to the
Agreement, other than as set forth herein with respect to rights or obligations
that survive termination.

 

10. This Reinstatement may be executed in multiple counterparts which, when
combined together, shall constitute an original of this Reinstatement. In
addition, facsimile signatures of the parties shall be effective on all
counterparts of this Reinstatement.

 

11. This Reinstatement, together with the Agreement, embodies the entire
agreement of the parties hereto. The Agreement, as amended hereby, can only be
further modified or varied by written instrument subscribed to by all the
parties hereto.

 

12. All terms and conditions of the Agreement not specifically amended  hereby
are hereby ratified, confirmed, and shall continue in full force and effect.

 

 

 

[signature page to follow]

 

 

 



2




IN WITNESS WHEREOF, Seller and Purchaser  have executed  this Reinstatement  as
of the day  and year first above  written.

 

 

SELLER:

 

 

 

TREEMONT CAPITAL PARTNERS III, LP, a

 

Texas Limited Partnership

 

 

 

By:

TREEMONT CAPITAL PARTNERS III GP, LLC,

 

 

a Texas Limited Liability Company, Its General Partner

 

 

 

By :

TREEMONT INVESTMENTS, INC.,

 

 

a Texas Corporation, Its Sole Member

 

 

 

 

By:

/s/ Philip A. McRae

 

 

 

Philip A. McRae, President

 

 

 

 

 

PURCHASER:

 

 

 

Lodging Fund REIT III OP, LP.

 

a Delaware limited partnership

 

 

 

By:

Lodging Fund REIT III,

 

 

Inc. a Maryland corporation

 

Its:

General Partner

 

 

 

By:

/s/ David Durell

 

 

David Durell, Chief Acquisition Officer

 

3

